The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “drive component” in Claims 1, 2, 4-6, 8-10, 12-14, 16, 17, 19, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloud, III US 2005/0235452 (hereafter Cloud, III).

Regarding Claim 1, Cloud, III anticipates:
1. A vacuum cleaner (vacuum cleaner 10) comprising: 
a housing (handle or canister assembly 14, Figure 1);
a debris chamber (dirt collector 22) defined within the housing; and 
a motor assembly (suction generator 24) connected to the housing and operable to generate airflow through the debris chamber, the motor assembly including a motor (motor 26) and an impeller (fan, Paragraph [0023]); 
a temperature sensor (thermal protection system 12 including thermocouples 30 and 32) positioned to detect a temperature of a drive component associated with the motor (Paragraph [0026]); and 
a controller (controller 34) communicatively coupled to the temperature sensor, and the motor, the controller including a processor (microprocessor, Paragraph [0026]) and a memory (necessary component for microprocessor operation), the memory including instructions that program the processor to: 
operate the motor at a first power level (normal vacuum cleaner operation, Paragraph [0027]); 
receive the temperature of the drive component (sensed operating temperature) associated with the motor from the temperature sensor (Paragraph [0027]); 
compare the temperature of the drive component associated with the motor to a first threshold temperature (predetermined temperature, Paragraph [0027]); 
operate the motor at a second power level lower than the first power level for a period of time when the temperature of the drive component associated with the motor is greater than or equal to the first temperature threshold (Paragraph [0027] - The controller 34 responds to the high temperature condition signal by adjusting the electrical current applied to the motor 26, 28 for which the high temperature condition has been detected. For most applications that means the controller 34 will interrupt the application of current to the motor 26, 28 in question. For certain applications, however, this may simply mean decreasing the current being applied.  Also, see Claims 22-28); and 
continue operating the motor at the first power level when the temperature of the drive component associated with the motor is less than the first temperature threshold (as disclosed in Paragraph [0029], the motor is returned to full operation once it has cooled and the operator engages the restart actuator or switch 40).

Regarding Claim 9, Cloud, III anticipates:
9. A controller (controller 34) for a vacuum cleaner (vacuum cleaner 10) including a motor (motor 26) and a temperature sensor (thermal protection system 12 including thermocouples 30 and 32) positioned to detect a temperature of a drive component associated with the motor (Paragraph [0026]), the controller comprising: 
a processor (microprocessor, Paragraph [0026]); and 
a memory (necessary component for microprocessor operation), the memory including instructions that program the processor to: 
operate the motor at a first power level (normal vacuum cleaner operation, Paragraph [0027]); 
receive the temperature of the drive component (sensed operating temperature) associated with the motor from the temperature sensor (Paragraph [0027]); 
compare the temperature of the drive component associated with the motor to a first threshold temperature (predetermined temperature, Paragraph [0027]); 
operate the motor at a second power level lower than the first power level for a period of time when the temperature of the drive component associated with the motor is greater than or equal to the first temperature threshold (Paragraph [0027] - The controller 34 responds to the high temperature condition signal by adjusting the electrical current applied to the motor 26, 28 for which the high temperature condition has been detected. For most applications that means the controller 34 will interrupt the application of current to the motor 26, 28 in question. For certain applications, however, this may simply mean decreasing the current being applied.  Also, see Claims 22-28); and 
continue operating the motor at the first power level when the temperature of the drive component associated with the motor is less than the first temperature threshold (as disclosed in Paragraph [0029], the motor is returned to full operation once it has cooled and the operator engages the restart actuator or switch 40).  

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dekker EP0438827 A1 (hereafter Dekker).
17. A method of operating a vacuum cleaner (vacuum cleaner, Column 1, Lines 1-2) including a motor (electric motor, Column 1, Lines 2-3), and a temperature sensor (temperature sensor, Column 4, Lines 17-19) positioned to detect a temperature of a drive component associated with the motor, the method comprising: 
operating the motor at a first power level (Figure 1 – power Pb at t1); 
receiving the temperature of the drive component associated with the motor from the temperature sensor (Column 3, Line 40-47); 
comparing the temperature of the drive component associated with the motor to a first threshold temperature (T-)(Figure 1 - t1 to t2 (Tn to T+)); 
continuing to operate the motor at the first power level (Figure 1 – power Pb from t1-t2) when the temperature of the drive component associated with the motor is less than the first temperature threshold (Figure 1 - t1 to t2 (Tn to T+)); 
comparing the temperature of the drive component associated with the motor to a second threshold temperature (TM) greater than the first threshold temperature (T-) when the temperature of the drive component associated with the motor is greater than or equal to the first temperature threshold (Column 5, Lines 22-29); 
operating the motor at a second power level lower (Pn, Figure 1 – t2 to t3) than the first power level for a period of time (Figure 1 – t2 to t3) when the temperature of the drive component associated with the motor is greater than or equal to the first temperature threshold and less than the second temperature threshold (Figure 1 – T+ to T-); 
stopping operation of the motor when the temperature of the drive component associated with the motor is greater than or equal to the second temperature threshold (Column 5, Lines 22-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cloud, III US 2005/0235452 (hereafter Cloud, III) in view of design choice.

Regarding Claim 2, Cloud, III teaches:
2. The vacuum cleaner of claim 1, wherein the memory includes instructions that further program the processor to: 
compare the temperature of the drive component associated with the motor to a second threshold temperature greater than the first threshold temperature when the temperature of the drive component associated with the motor is greater than or equal to the first temperature threshold; 
operate the motor at the second power level lower than the first power level for the period of time when the temperature of the drive component associated with the motor is greater than or equal to the first temperature threshold and less than the second temperature threshold; and 
stop operation of the motor when the temperature of the drive component associated with the motor is greater than or equal to the second temperature threshold.  

Regarding Claim 2, Cloud, III discloses a vacuum cleaner with a microprocessor that monitors the operating temperature of the suction motor using thermocouples and, as disclosed in Paragraph [0027], is programmed to either interrupt the application of current to the motor or decrease the current to the motor if the temperature exceeds a predetermined temperature.  Therefore, the microprocessor is programmed to perform either a stoppage of the operation of the motor or a transition to the operation of the motor in a lessened current operation.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the Cloud, III device to have two predetermined temperature values that allow the microprocessor to decide which of the two steps to take.  For example, it would be obvious to, in response to sensing a condition where the temperature exceeds a first predetermined value, reduce the current as disclosed with the motivation to allow the operator to continue the cleaning operation with the expectation that the reduced current will reduce the operating temperature.   As disclosed, the microprocessor will continue to monitor the temperature while operating in the lessened current condition with the expectation that it would fall and allow the operator to return to a full current operation after sufficient cooling.  However, in the scenario where the device is operating in a lessened current condition and the microprocessor monitors that the temperature is increasing rather than falling, it would be obvious to have a second predetermined temperature that triggers the interruption of current to the motor at a predetermined maximum motor operating temperature with the motivation to prevent damage to the motor due to overheating.  One would be motivation to make this modification to improve the decision making of the microprocessor to allow it to make a conservative step to resolve the thermal problem yet minimize impact to the user’s operation followed by an emergency step to protect the device motor from overheating damage if necessary.

Regarding Claim 10, Cloud, III teaches:
10. The controller of claim 9, wherein the memory includes instructions that further program the processor to: 
compare the temperature of the drive component associated with the motor to a second threshold temperature greater than the first threshold temperature when the temperature of the drive component associated with the motor is greater than or equal to the first temperature threshold; 
operate the motor at the second power level lower than the first power level for the period of time when the temperature of the drive component associated with the motor is greater than or equal to the first temperature threshold and less than the second temperature threshold; and 
stop operation of the motor when the temperature of the drive component associated with the motor is greater than or equal to the second temperature threshold.  

Regarding Claim 10, Cloud, III discloses a vacuum cleaner with a microprocessor that monitors the operating temperature of the suction motor using thermocouples and, as disclosed in Paragraph [0027], is programmed to either interrupt the application of current to the motor or decrease the current to the motor if the temperature exceeds a predetermined temperature.  Therefore, the microprocessor is programmed to perform either a stoppage of the operation of the motor or a transition to the operation of the motor in a lessened current operation.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the Cloud, III device to have two predetermined temperature values that allow the microprocessor to decide which of the two steps to take.  For example, it would be obvious to, in response to sensing a condition where the temperature exceeds a first predetermined value, reduce the current as disclosed with the motivation to allow the operator to continue the cleaning operation with the expectation that the reduced current will reduce the operating temperature.   As disclosed, the microprocessor will continue to monitor the temperature while operating in the lessened current condition with the expectation that it would fall and allow the operator to return to a full current operation after sufficient cooling.  However, in the scenario where the device is operating in a lessened current condition and the microprocessor monitors that the temperature is increasing rather than falling, it would be obvious to have a second predetermined temperature that triggers the interruption of current to the motor at a predetermined maximum motor operating temperature with the motivation to prevent damage to the motor due to overheating.  One would be motivation to make this modification to improve the decision making of the microprocessor to allow it to make a conservative step to resolve the thermal problem yet minimize impact to the user’s operation followed by an emergency step to protect the device motor from overheating damage if necessary.

Allowable Subject Matter
Claims 3-8, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with temperature sensors.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.